Laveky, J.,
dissenting. I cannot adopt the majority’s view that the defendant was not entitled to a jury charge on duress. I, therefore, respectfully dissent.
*378The majority cites State v. Bailey, 209 Conn. 322, 551 A.2d 1206 (1988), as authority for the proposition that the defense of duress would not justify the carrying of a pistol without a permit in violation of General Statutes § 29-35. In Bailey, our Supreme Court concluded that “the defendant was not entitled to a self-defense instruction under § 53a-19 to the charge of carrying a pistol without a permit.” Id., 349. This case is distinguishable from State v. Bailey, supra. In this case, the defendant requested a duress instruction under § 53a-14, whereas the defendant in Bailey did not.
“Because § 53a-14 declares that duress ‘shall be a defense’ and not an affirmative defense, we look to § 53a-12 to determine the allocation of the burden of proof. Section 53a-12 (a) provides that ‘[w]hen a defense other than an affirmative defense, is raised at trial, the state shall have the burden of disproving such defense beyond a reasonable doubt.’ Whether the defense of duress was ‘raised’ at the trial must be determined by viewing the record in a light most favorable to the defendant’s claim.” State v. Rouleau, 204 Conn. 240, 249-50, 528 A.2d 343 (1987).
Viewing the record in a light most favorable to the defendant’s claim, I find that he did, in fact, raise the defense of duress against the charges of carrying a pistol without a permit and criminal possession of a firearm. The defendant orally requested an instruction on duress on the day after the charging conference. The trial court denied the oral motion, because the defendant failed to present a written request to charge on the defense of duress in compliance with Practice Book § 852, and because the state would be unfairly precluded from adequately responding to the duress instruction during its closing argument. Although the defendant’s request to charge was not in strict compliance with the rules of practice, his oral motion was sufficient to raise the *379defense. We must next determine whether the defendant introduced sufficient evidence at trial to warrant the duress instruction.
It is recognized as a matter of federal and Connecticut constitutional law that in criminal trials due process requires the jury to be instructed on a defense when evidence of such a defense has been introduced. See, e.g., Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967); State v. Belle, 215 Conn. 257, 273, 576 A.2d 139 (1990); State v. Bethea, 167 Conn. 80, 83, 355 A.2d 6 (1974). In Connecticut, the evidentiary threshold entitling a defendant to a defense instruction is very low. Our Supreme Court has held that if a defendant asserts a recognized legal defense and the evidence indicates the availability of that defense, a jury charge is obligatory and a “ ‘defendant is “entitled to have instructions presented relating to any theory of defense for which there is any foundation in the evidence, no matter how weak or incredible. . . United States v. Platt, 435 F.2d 789, 792 (2d Cir. 1970), quoting United States v. O’Connor, 237 F.2d 466, 474 n.8 (2d Cir. 1956).’ ” State v. Fuller, 199 Conn. 273, 278, 506 A.2d 556 (1986). It is well settled that when considering a claim of failure to deliver a requested charge, we must view the evidence in the light most favorable to the defendant. State v. Diggs, 219 Conn. 295, 298, 592 A.2d 949 (1991); State v. Fuller, supra, 275.
Applying this standard to the facts introduced in this case, I cannot avoid the conclusion that there was a sufficient factual foundation placed before the jury to support an instruction on duress. The incident began when Peck stepped on the defendant’s foot in the restaurant. The defendant kicked Peck and a heated verbal exchange followed. Peck then left the restaurant to get some friends. Less than a minute later, Peck returned with two friends. Peck was an offensive tackle *380on a college football team, and described himself as six feet two inches tall and weighing approximately 270 pounds. His two friends were also physically imposing, each tall and weighing between 200 and 240 pounds. The three rushed to the rear of the restaurant. The defendant was cornered in front of a jukebox. The defendant did not bring the pistol into the restaurant; it was tossed to him by another patron after the defendant had retreated as far as he could. Peck did not stop rushing toward the defendant until the defendant pointed the pistol at him.
In my opinion, the testimony and evidence outlined above provided an ample basis to entitle the defendant to a jury instruction of duress on the charges of carrying a pistol without a permit and criminal possession of a firearm.
I would reverse the judgment and remand the case for a new trial with instructions to instruct on the defense of duress.